UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1132



KENNETH RAY PRUITT,

                                              Plaintiff - Appellee,

          versus


BILLY PERNELL, Sharpsburg Police Chief; TOWN
OF SHARPSBURG, NC; M. L. FELLNER, Officer;
JOEL BATCHELOR, Officer,

                                          Defendants - Appellants,

          and


GEORGE BOTTOMS, Officer,

                                                         Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-02-270-5-BO)


Submitted:   February 28, 2006             Decided:   April 3, 2006


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Christopher Hart, SUMRELL, SUGG, CARMICHAEL, HICKS & HART,
P.A., New Bern, North Carolina, for Appellants.      Kenneth Ray
Pruitt, Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Appellants appeal the district court’s order denying

qualified immunity in this 42 U.S.C. § 1983 (2000) action.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Pruitt v.

Pernell, No. CA-02-270-5-BO (E.D.N.C. Jan. 5, 2005).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             AFFIRMED




                              - 3 -